
	
		II
		110th CONGRESS
		2d Session
		S. 3393
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote conservation and provide for sensible
		  development in Carson City, Nevada, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Carson City Vital Community Act
			 of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Public conveyances
					Sec. 101. Conveyances of Federal land and City
				land.
					Sec. 102. Transfer of administrative jurisdiction from the
				Forest Service to the Bureau of Land Management.
					TITLE II—Land Disposal
					Sec. 201. Disposal of Carson City land.
					Sec. 202. Disposition of proceeds.
					Sec. 203. Withdrawal.
					Sec. 204. Availability of funds.
					TITLE III—Transfer of land to be held in trust for the Washoe
				Tribe, Skunk Harbor Conveyance Correction, Forest Service Agreement, and
				artifact collection
					Sec. 301. Transfer of land to be held in trust for Washoe
				Tribe.
					Sec. 302. Correction of Skunk Harbor Conveyance.
					Sec. 303. Agreement with Forest Service.
					Sec. 304. Artifact collection.
					TITLE IV—Authorization of appropriations
					Sec. 401. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)CityThe
			 term City means Carson City Consolidated Municipality,
			 Nevada.
			(2)MapThe
			 term Map means the map entitled Carson City, Nevada
			 Area, dated July 17, 2008, and on file and available for public
			 inspection in the appropriate offices of—
				(A)the Bureau of
			 Land Management;
				(B)the Forest
			 Service; and
				(C)the City.
				(3)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land in the National Forest System, the Secretary of Agriculture, acting
			 through the Chief of the Forest Service; and
				(B)with respect to
			 other Federal land, the Secretary of the Interior.
				(4)TribeThe
			 term Tribe means the Washoe Tribe of Nevada and California, which
			 is a federally recognized Indian tribe.
			IPublic
			 conveyances
			101.Conveyances of
			 Federal land and City land
				(a)In
			 generalNotwithstanding section 202 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1712) and the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), if the City
			 offers to convey to the United States title to the non-Federal land described
			 in subsection (b)(1) that is acceptable to the Secretary of Agriculture—
					(1)the Secretary of
			 Agriculture shall accept the offer; and
					(2)not later than
			 180 days after the date on which the Secretary of Agriculture receives
			 acceptable title to the non-Federal land described in subsection (b)(1), the
			 Secretary of Agriculture and the Secretary of Interior shall convey to the
			 City, subject to valid existing rights and for no consideration, except as
			 provided in subsection (c)(1), all right, title, and interest of the United
			 States in and to the Federal land or interest in land described in subsection
			 (b)(2).
					(b)Description of
			 land
					(1)Non-Federal
			 landThe parcels of non-Federal land referred to in subsection
			 (a) are the approximately 2,260 acres of land administered by the City and
			 identified on the Map as To the U.S. Forest Service.
					(2)Federal
			 landThe parcels of Federal land referred to in subsection (a)(2)
			 are—
						(A)the approximately
			 1,012 acres of Forest Service land identified on the Map as To Carson
			 City for Natural Areas;
						(B)the approximately
			 3,526 acres of Bureau of Land Management land identified on the Map as
			 Silver Saddle Ranch and Carson River Area;
						(C)the approximately
			 1,746 acres of Bureau of Land Management land identified on the Map as
			 To Carson City for Parks and Public Purposes; and
						(D)the approximately
			 53 acres of City land in which the Bureau of Land Management has a reversionary
			 interest that is identified on the Map as Reversionary Interest of
			 United States Released.
						(c)Conditions
					(1)ConsiderationBefore
			 the conveyance of the 62-acre Bernhard parcel to the City, the City shall
			 deposit in the special account established by section 202(b)(1) an amount equal
			 to 25 percent of the difference between—
						(A)the amount for
			 which the Bernhard parcel was purchased by the City on July 18, 2001;
			 and
						(B)the amount for
			 which the Bernhard parcel was purchased by the Secretary on March 17,
			 2006.
						(2)Conservation
			 easementAs a condition of the conveyance of the parcels of land
			 described in subsection (b)(2)(B), the Secretary, in consultation with Carson
			 City and affected local interests, shall reserve a perpetual conservation
			 easement to the parcels to protect, preserve, and enhance the conservation
			 values of the parcels, consistent with subsection (d)(2).
					(3)CostsAny
			 costs relating to the conveyance under subsection (a), including any costs for
			 surveys and other administrative costs, shall be paid by the recipient of the
			 land being conveyed.
					(d)Use of
			 land
					(1)Natural
			 areas
						(A)In
			 generalExcept as provided in subparagraph (B), the parcel of
			 land described in subsection (b)(2)(A) shall be managed by the City to maintain
			 undeveloped open space and to preserve the natural characteristics of the
			 parcel of land in perpetuity.
						(B)ExceptionNotwithstanding
			 subparagraph (A), the City may—
							(i)conduct projects
			 on the parcel of land to reduce fuels;
							(ii)construct and
			 maintain trails, trailhead facilities, and any infrastructure on the parcel of
			 land that is required for municipal water and flood management activities;
			 and
							(iii)maintain or
			 reconstruct any improvements on the parcel of land that are in existence on the
			 date of enactment of this Act.
							(2)Silver Saddle
			 Ranch and Carson River Area
						(A)In
			 generalExcept as provided in subparagraph (B), the parcel of
			 land described in subsection (b)(2)(B) shall—
							(i)be
			 managed by the City to protect and enhance the Carson River, the floodplain and
			 surrounding upland, and important wildlife habitat; and
							(ii)be
			 used for undeveloped open space, passive recreation, customary agricultural
			 practices, and wildlife protection.
							(B)ExceptionNotwithstanding
			 subparagraph (A), the City may—
							(i)construct and
			 maintain trails and trailhead facilities on the parcel of land;
							(ii)conduct projects
			 on the parcel of land to reduce fuels;
							(iii)maintain or
			 reconstruct any improvements on the parcel of land that are in existence on the
			 date of enactment of this Act; and
							(iv)allow the use of
			 motorized vehicles on designated roads, trails, and areas in the south end of
			 Prison Hill.
							(3)Parks and
			 public purposesThe parcel of land described in subsection
			 (b)(2)(C) shall be managed by the City for—
						(A)undeveloped open
			 space; or
						(B)recreation or
			 other public purposes in accordance with the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.).
						(4)Reversionary
			 interest
						(A)ReleaseThe
			 reversionary interest described in subsection (b)(2)(D) shall terminate on the
			 date of enactment of this Act.
						(B)Conveyance by
			 city
							(i)In
			 generalIf the City sells, leases, or otherwise conveys any
			 portion of the land described in subsection (b)(2)(D), the sale, lease, or
			 conveyance of land shall be—
								(I)through a
			 competitive bidding process; and
								(II)except as
			 provided in clause (ii), for not less than fair market value.
								(ii)Conveyance to
			 government or nonprofitA sale, lease, or conveyance of land
			 described in subsection (b)(2)(D) to the Federal Government, a State
			 government, a unit of local government, or a nonprofit organization shall be
			 for consideration in an amount equal to the price established by the Secretary
			 of the Interior under section 2741.8 of title 43, Code of Federal Regulation
			 (or successor regulations).
							(iii)Disposition
			 of proceedsThe gross proceeds from the sale, lease, or
			 conveyance of land under clause (i) shall be distributed in accordance with
			 section 202(a).
							(e)ReversionIf
			 a parcel of land conveyed under subsection (a) is used in a manner that is
			 inconsistent with the uses described in paragraph (1), (2), (3), or (4) of
			 subsection (d), the parcel of land shall, at the discretion of the Secretary,
			 revert to the United States.
				(f)Miscellaneous
			 provisions
					(1)In
			 generalOn conveyance of the non-Federal land under subsection
			 (a) to the Secretary of Agriculture, the non-Federal land shall—
						(A)become part of
			 the Humboldt-Toiyabe National Forest; and
						(B)be administered
			 in accordance with the laws (including the regulations) and rules generally
			 applicable to the National Forest System.
						(2)Management
			 planThe Secretary of Agriculture, in consultation with the City
			 and other interested parties, may develop and implement a management plan for
			 National Forest System land that ensures the protection and stabilization of
			 the National Forest System land to minimize the impacts of flooding on the
			 City.
					102.Transfer of
			 administrative jurisdiction from the Forest Service to the Bureau of Land
			 Management
				(a)ConveyanceNotwithstanding
			 the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1600 et seq.), administrative jurisdiction over the approximately 50 acres of
			 Forest Service land identified on the Map as Parcel #1 is
			 transferred, from the Secretary of Agriculture to the Secretary of the
			 Interior.
				(b)CostsAny
			 costs relating to the transfer under subsection (a), including any costs for
			 surveys and other administrative costs, shall be paid by the Secretary of the
			 Interior.
				(c)Use of
			 land
					(1)Right-of-wayNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 the Interior shall grant to the City a right-of-way for the maintenance of
			 flood management facilities located on the land.
					(2)DisposalThe
			 land referred to in subsection (a) shall be disposed of in accordance with
			 section 201.
					(3)Disposition of
			 proceedsThe gross proceeds from the disposal of land under
			 paragraph (2) shall be distributed in accordance with section 202(a).
					IILand
			 Disposal
			201.Disposal of
			 Carson City land
				(a)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the
			 Interior shall, in accordance with that Act, this title, and other applicable
			 law, and subject to valid existing rights, conduct sales of the parcels of
			 Federal land described in subsection (b) to qualified bidders.
				(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 are—
					(1)the approximately
			 103 acres of Bureau of Land Management land identified as Lands for
			 Disposal on the Map; and
					(2)the approximately
			 50 acres of Bureau of Land Management land identified as Parcel
			 #1 on the Map.
					(c)Compliance with
			 local planning and zoning lawsBefore a sale of Federal land
			 under subsection (a), the City shall submit to the Secretary a certification
			 that qualified bidders have agreed to comply with—
					(1)City zoning
			 ordinances; and
					(2)any master plan
			 for the area approved by the City.
					(d)Method of sale;
			 considerationThe sale of Federal land under subsection (a) shall
			 be—
					(1)consistent with
			 subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1713);
					(2)unless otherwise
			 determined by the Secretary, through a competitive bidding process; and
					(3)for not less than
			 fair market value.
					(e)WithdrawalSubject
			 to valid existing rights, the Federal land described in subsection (b) is
			 withdrawn from—
					(1)all forms of
			 entry and appropriation under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing and geothermal leasing laws.
					(f)Deadline for
			 sale
					(1)In
			 generalExcept as provided in paragraph (2), not later than 1
			 year after the date of enactment of this Act, if there is a qualified bidder
			 for the land described in paragraphs (1) and (2) of subsection (b), the
			 Secretary of the Interior shall offer the land for sale to the qualified
			 bidder.
					(2)Postponement;
			 exclusion from sale
						(A)Request by
			 carson city for postponement or exclusionAt the request of the
			 City, the Secretary shall postpone or exclude from the sale under paragraph (1)
			 all or a portion of the land described in paragraphs (1) and (2) of subsection
			 (b).
						(B)Indefinite
			 postponementUnless specifically requested by the City, a
			 postponement under subparagraph (A) shall not be indefinite.
						202.Disposition of
			 proceeds
				(a)In
			 generalOf the proceeds from
			 the sale of land under sections 101(d)(4)(B) and 201(a)—
					(1)5 percent shall
			 be paid directly to the State for use in the general education program of the
			 State; and
					(2)the remainder
			 shall be deposited in a special account in the Treasury of the United States,
			 to be known as the Carson City Special Account, and shall be
			 available without further appropriation to the Secretary until expended
			 to—
						(A)reimburse costs
			 incurred by the Bureau of Land Management for preparing for the sale of the
			 Federal land described in section 201(b), including the costs of—
							(i)surveys and
			 appraisals; and
							(ii)compliance
			 with—
								(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
								(II)sections 202 and
			 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713);
								(B)reimburse costs
			 incurred by the Bureau of Land Management and Forest Service for preparing for,
			 and carrying out, the transfers of land to be held in trust by the United
			 States under section 301;
						(C)acquire land or
			 an interest in environmentally sensitive land; and
						(D)conduct an
			 inventory of, evaluate, and protect unique archaeological resources (as defined
			 in section 3 of the Archaeological Resources Protection Act of 1979 (16 U.S.C.
			 470bb)) of the City.
						(b)Silver saddle
			 endowment account
					(1)EstablishmentThere
			 is established in the Treasury of the United States a special account, to be
			 known as the Silver Saddle Endowment Account, consisting of such
			 amounts are deposited under section 101(c)(1).
					(2)Availability of
			 amountsAmounts deposited in the account established by paragraph
			 (1) shall be available to the Secretary, without further appropriation, for the
			 oversight and enforcement of the conservation easement established under
			 section 101(c)(2).
					(c)Investment of
			 Accounts
					(1)In
			 generalAmounts deposited as principal in the Carson City Special
			 Account established by subsection (a)(2) and the Silver Saddle Endowment
			 Account established by subsection (b)(1) shall earn interest in the amount
			 determined by the Secretary of the Treasury on the basis of the current average
			 market yield on outstanding marketable obligations of the United States of
			 comparable maturities.
					(2)AvailabilityAny
			 interest earned under paragraph (1) shall be—
						(A)added to the
			 principal of the applicable account; and
						(B)expended in
			 accordance with subsection (a)(2) or (b)(2), as applicable.
						203.Withdrawal
				(a)In
			 generalSubject to valid existing rights, the Federal land
			 described in subsection (b) is permanently withdrawn from—
					(1)all forms of
			 entry and appropriation under the public land laws and mining laws;
					(2)location and
			 patent under the mining laws; and
					(3)operation of the
			 mineral laws, geothermal leasing laws, and mineral material laws.
					(b)Description of
			 landThe land referred to in subsection (a) consists of
			 approximately 19,747 acres, which is identified on the Map as Urban
			 Interface Withdrawal.
				(c)Off-highway
			 vehicle managementUntil the date on which the Secretary, in
			 consultation with the State, the City, and any other interested persons,
			 completes a transportation plan for Federal land in the City, the use of
			 motorized and mechanical vehicles on Federal land within the City shall be
			 limited to roads and trails in existence on the date of enactment of this Act
			 unless the use of the vehicles is needed—
					(1)for
			 administrative purposes; or
					(2)to respond to an
			 emergency.
					204.Availability
			 of fundsSection 4(e) of the
			 Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112
			 Stat. 2346; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045) is
			 amended—
				(1)in paragraph
			 (3)(A)(iv), by striking Clark, Lincoln, and White Pine Counties and
			 Washoe County (subject to paragraph (4)) and inserting Clark,
			 Lincoln, and White Pine Counties and Washoe County (subject to paragraph (4))
			 and Carson City (subject to paragraph (5));
				(2)in paragraph
			 (3)(A)(v), by striking Clark, Lincoln, and White Pine Counties
			 and inserting Clark, Lincoln, and White Pine Counties and Carson City
			 (subject to paragraph (5));
				(3)in paragraph (4),
			 by striking 2011 and inserting 2015; and
				(4)by adding at the
			 end the following:
					
						(5)Limitation for
				carson cityCarson City shall be eligible to nominate for
				expenditure amounts to acquire land or an interest in land for parks or natural
				areas and for conservation initiatives—
							(A)adjacent to the
				Carson River; or
							(B)within the
				floodplain of the Carson
				River.
							.
				IIITransfer of
			 land to be held in trust for the Washoe Tribe, Skunk Harbor Conveyance
			 Correction, Forest Service Agreement, and artifact collection
			301.Transfer of
			 land to be held in trust for Washoe Tribe
				(a)In
			 generalSubject to valid existing rights, all right, title, and
			 interest of the United States in and to the land described in subsection
			 (b)—
					(1)shall be held in
			 trust by the United States for the benefit and use of the Tribe; and
					(2)shall be part of
			 the reservation of the Tribe.
					(b)Description of
			 landThe land referred to in subsection (a) consists of
			 approximately 293 acres, which is identified on the Map as To Washoe
			 Tribe.
				(c)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall complete a survey of the boundary lines to establish the
			 boundaries of the land taken into trust under subsection (a).
				(d)Use of
			 land
					(1)GamingLand
			 taken into trust under subsection (a) shall not be eligible, or considered to
			 have been taken into trust, for class II gaming or class III gaming (as those
			 terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).
					(2)Trust land for
			 ceremonial use and conservationWith respect to the use of the
			 land taken into trust under subsection (a), the Tribe—
						(A)shall limit the
			 use of the land above the 5,200′ elevation contour to—
							(i)traditional and
			 customary uses; and
							(ii)stewardship
			 conservation for the benefit of the Tribe; and
							(B)shall not permit
			 any—
							(i)permanent
			 residential or recreational development on the land; or
							(ii)commercial use
			 of the land, including commercial development or gaming.
							(3)Trust land for
			 commercial and residential useWith respect to the use of the
			 land identified as To Washoe Tribe on the Map, the Tribe shall
			 limit the use of the land below the 5,200′ elevation to—
						(A)traditional and
			 customary uses;
						(B)stewardship
			 conservation for the benefit of the Tribe; and
						(C)(i)residential or
			 recreational development; or
							(ii)commercial use.
							(4)Thinning;
			 landscape restorationWith respect to the land taken into trust
			 under subsection (a), the Secretary of Agriculture, in consultation and
			 coordination with the Tribe, may carry out any thinning and other landscape
			 restoration activities on the land that is beneficial to the Tribe and the
			 Forest Service.
					302.Correction of
			 Skunk Harbor Conveyance
				(a)PurposeThe
			 purpose of this section is to amend Public Law 108–67 (117 Stat. 880) to make a
			 technical correction relating to the land conveyance authorized under that
			 Act.
				(b)Technical
			 correctionSection 2 of Public Law 108–67 (117 Stat. 880) is
			 amended—
					(1)by striking
			 Subject to and inserting the following:
						
							(a)In
				generalSubject
				to
							;
					(2)in subsection (a)
			 (as designated by paragraph (1)), by striking the parcel and all
			 that follows through the period at the end and inserting the following:
			 and to approximately 23 acres of land identified as Parcel
			 #1 on the map entitled Skunk Harbor Conveyance
			 Correction and dated June 24, 2008, the western boundary of which is
			 the low water line of Lake Tahoe at elevation 6,223.0 (Lake Tahoe
			 Datum).; and
					(3)by adding at the
			 end the following:
						
							(b)SurveyNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary of Agriculture shall complete a survey of the boundary lines to
				establish the boundaries of the trust land.
							(c)Public access
				and useNothing in this Act prohibits any approved general public
				access (through existing easements or by boat) to, or use of, land remaining
				within the Lake Tahoe Basin Management Unit after the conveyance of the land to
				the Secretary of the Interior, in trust for the Tribe, under subsection (a),
				including access to, and use of, the beach and shoreline areas adjacent to the
				portion of land conveyed under that
				subsection.
							.
					(c)Date of trust
			 statusThe trust land described in section 2(a) of Public Law
			 108–67 (117 Stat. 880) shall be considered to be taken into trust as of August
			 1, 2003.
				(d)TransferThe
			 Secretary of the Interior, acting on behalf of and for the benefit of the
			 Tribe, shall transfer to the Secretary of Agriculture administrative
			 jurisdiction over the land identified as Parcel #2 on the map
			 entitled Skunk Harbor Conveyance Correction and dated June 24,
			 2008.
				303.Agreement with
			 Forest ServiceThe Secretary
			 of Agriculture, in consultation with the Tribe, shall develop and implement a
			 cooperative agreement that ensures regular access by members of the Tribe and
			 other people in the community of the Tribe across National Forest System land
			 from the City to Lake Tahoe for cultural and religious purposes.
			304.Artifact
			 collection
				(a)NoticeAt least 180 days before conducting any
			 ground disturbing activities on the land identified as Parcel #2
			 on the Map, the City shall notify the Tribe of the proposed activities to
			 provide the Tribe with adequate time to inventory and collect any artifacts in
			 the affected area.
				(b)Authorized
			 activitiesOn receipt of
			 notice under subsection (a), the Tribe may collect and possess any artifacts
			 relating to the Tribe in the land identified as Parcel #2 on the
			 Map.
				IVAuthorization of
			 appropriations
			401.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
